Citation Nr: 0520015	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-25 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability. 
 
2.  Entitlement to an increased rating for status post heart 
valve implantation, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 until 
September 1999.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Washington, 
DC that denied service connection for thoracic spine 
disability and an increased rating for the service-connected 
status post heart valve implantation.

In correspondence to the RO, the veteran appears to be 
raising the issue of service connection for Marfan's 
syndrome, and damage and/or a weakened condition of the 
aorta, other than the service-connected disability.  He 
raises the issue of service connection for poor circulation 
secondary to service-connected heart disability in a letter 
dated in June 2004.  These matters are referred to the RO for 
clarification and appropriate adjudication.  

The Board also notes that in argument presented to the Board 
in May 2005, the veteran's representative has brought up the 
issue of service connection for inguinal hernia, to include 
on the basis of aggravation.  This matter is also referred to 
the RO for consideration.

In his substantive appeal, the veteran wrote that VA had 
"rated my valve correctly.  I am not arguing with that.  I 
was told that the thoracic scoliosis was not service 
connected, even though I don't agree with that finding, I do 
accept it."  These statements could be read as an intention 
to withdraw or not perfect his appeal.  However, in a 
statement received in June 2004, subsequent to the 
substantive appeal, the veteran expressed continuing 
disagreement with the evaluation of his valve replacement.  
His representative has continued to present argument with 
regard to the thoracic spine claim.  Thus, the Board finds 
that the veteran has perfected appeals as to both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Review of the record discloses that X-rays obtained in April 
and June 1986 revealed minimal scoliosis of the upper 
thoracic spine with concavity to the right.  This condition 
was noted on the examination when the veteran was accepted 
for service entrance in April 1986.  A post-service record 
dated in January 2000 indicated that he had had daily back 
pain since cardiothoracic surgery ten months before.  This 
"suggested musculoskeletal origins," or was possibly 
related to scoliosis.  

The veteran was examined for VA compensation and pension 
purposes in February 2003 whereupon the examiner opined that 
the pain was muscular in nature, dated from the distortion 
that occurred at surgery, and was an associated condition.  
In correspondence dated in July 2003, the veteran stated that 
his doctor had told him that current spine pain was related 
to service-connected heart surgery.

The examiner for VA, however, did not report a current 
diagnosis.  None of the other post-service evidence reports a 
specific thoracic spine disability.  

A specialist examination is needed to determine the etiology 
of currently claimed back pain, to include an opinion as 
whether service connection may be granted for aggravation to 
a non-service-connected disorder pursuant to Allen v. Brown, 
7 Vet. App. 439, 448-449 (1995).  

The veteran is also informed that any statement as to what a 
doctor told him is insufficient to establish a medical 
diagnosis.  Actual clinical records documenting an opinion 
are required.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence. 
Robinette v. Brown, 8 Vet. App. 69, (1995).  The veteran is 
entitled, however, to notice that he should obtain a 
statement from the physician who reportedly gave him the 
opinion.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's heart valve replacement is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7016 (2004).  That 
diagnostic code provides for evaluation in large part on the 
basis of the level of metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or syncope occurs.  When 
testing is not feasible for medical reasons, the examiner may 
estimate the level in METs at which dyspnea, fatigue, angina, 
dizziness, or syncope would occur.  

The February 2003 examination included a heart evaluation.  
The examiner found that exercise testing was unadvisable 
because of the veteran's physical condition.  The examiner 
did not estimate the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope would occur.  The examiner also 
did not report an ejection fraction, which is one of the 
criteria for evaluating the veteran's disability.

The veteran has also submitted VA form 21-4138 dated in 
August 2003, that authorizes VA to retrieve medical 
information.  It does not appear, however, that records from 
West Suffolk Hospital or Dr. C.M. Laroche are of record or 
have been requested.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  Complete clinical records should be 
obtained from West Suffolk Hospital or 
Dr. C.M. Laroche that the veteran 
identified on VA form 21-4142. 

2.  The examiner who conducted the 
February 2003 examination for VA should 
be asked to report a diagnosis for the 
thoracic spine disability that 
reportedly developed in association 
with his in-service heart surgery.  The 
examiner should also provide an opinion 
as to whether the pre-existing thoracic 
spine scoliosis was made permanently 
worse during service.
If the examiner is unable to provide 
the requested diagnosis, or opinion, 
the veteran should be scheduled for an 
orthopedic examination.  All indicated 
tests and studies, including X-rays, 
should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  
The examiner should provide an opinion 
with respect to any diagnosed thoracic 
spine or other back disorder as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent 
or more) that it a) is related to 
thoracic scoliosis noted prior to 
service entrance, b) is secondary to 
surgery for the service-connected heart 
disorder, c) whether there is 
additional disability of the thoracic 
spine or back as the result of 
aggravation by the surgery for the 
service-connected heart valve 
implantation, or d) is related to other 
unassociated causes.  If aggravation is 
found, the examiner should offer an 
assessment of the extent of additional 
disability resulting from the 
aggravation.  

The examiner should set forth a 
rationale for the opinion expressed in 
a printed report.  The contents of the 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge that 
review of the record was performed.  A 
copy of this remand must also be made 
available to the examiner for review.  

4.  The veteran should be afforded a 
cardiac examination to assess the 
current level of disability attributable 
to the service-connected heart valve 
replacement and underlying disability.  
All necessary tests and studies should 
be conducted, and clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
contents of the claims folder and a copy 
of this remand should be made available 
to the examiner prior to evaluation.  

The examiner should include findings 
regarding the level of METs at which the 
veteran experiences dyspnea, fatigue, 
angina, dizziness, or syncope.  If 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of METs at which he 
would experience dyspnea, fatigue, 
angina, dizziness, or syncope.  

The examiner should also report he 
veteran's ejection fraction, and whether 
there is congestive heart failure.

5.  Upon completion of the foregoing, 
the claims folder should be reviewed to 
ensure that the requested development 
has been completed in full.  If the 
examination report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2 
(2004). 

6.  After ensuring that all the 
foregoing development is completed, and 
all necessary opinions have been 
obtained, re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, issue a supplemental statement 
of the case.  Then, return the claims 
folder to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

